DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya (JP 2008183181).
Considering claim 1, Shibuya (Figure 4) teaches a piezoelectric substrate attachment structure comprising: a press section (14 + paragraph 0026) pressed by contact; a piezoelectric substrate (8 + paragraph 0026) provided adjacent to the press section; a base section (12 + paragraph 0026) provided adjacent to the piezoelectric substrate on an opposite side from the press section, the piezoelectric substrate attachment structure being configured such that the following relationship Equation (a) is satisfied da/E’a < db/E’b: wherein da is a thickness of the press section in a direction of adjacency to the piezoelectric substrate, E’a is a storage modulus of the press section from dynamic viscoelastic analysis, db is a thickness of the base section in the adjacent direction, and E’b is a storage modulus of the base section from dynamic viscoelastic analysis (implicit that a mattress’s modulus is lower since mattress’s are soft and the base section, which is a bed, is made from wood or perhaps some metal which clearly has a higher modulus of elasticity than a mattress).
Considering claim 6, Shibuya (Figure 4) teaches wherein the press section (14 + paragraph 0026), the piezoelectric substrate (8 + paragraph 0026), and the base section (12 + paragraph 0026) are arranged in this sequence along a direction of pressure application to the press section.
Considering claim 7, Shibuya (Figure 4) teaches wherein the piezoelectric substrate (8 + paragraph 0026) is provided such that an axial direction of the piezoelectric substrate lies in a direction intersecting a direction of pressure application.
Considering claim 8, Shibuya (Figure 4) teaches wherein axial direction movement of the piezoelectric substrate (8 + paragraph 0026) is restricted with respect to at least one of the press section of the base section.
Considering claim 9, Shibuya (Figure 4) teaches wherein the press section (14 + paragraph 0026) is an insulator covering an outer periphery of the piezoelectric substrate adjacent to the base section.
Considering claim 10, Shibuya teaches a sensor module comprising the piezoelectric substrate  attachment structure (paragraph 0022).
Considering claim 11, Shibuya (Figure 4) teaches a main body configured by an integrated unit of the press section (14 + 6a + 6b + paragraph 0026) and the base section (12 + paragraph 0026).
Considering claim 12, Shibuya (Figure 4) teaches a shock absorbing member (10 + paragraph 0026) on at least a moving direction side of the moving body; the piezoelectric substrate attachment structure (8 + paragraph 0026); the shock absorbing member (10 + paragraph 0026) configuring the base section (12 + paragraph 0026) and the press section (14 + paragraph 0026) and the piezoelectric substrate (8 + paragraph 0026) of the attachment structure being mounted to the shock absorbing member (10 + paragraph 0026).
Considering claim 13, Shibuya (Figure 16) teaches a moving body (29a + paragraph 0061) having the base section of the sensor module attached to a moving direction side of the moving body (paragraph 0061).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (JP 2008183181).
Considering claim 2, Shibuya discloses the claimed invention as described above except for wherein the thickness da is in a range of from 0.005 to 50 mm and the thickness db is in a range of from 0.005 to 100 mm.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have the thickness da is in a range of from 0.005 to 50 mm and the thickness db is in a range of from 0.005 to 100 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (JP 2008183181) and in view of Li (CN 104465981).
Considering claim 3, Shibuya teaches the piezoelectric substrate attachment structure as described above.
However, Shibuya does not teach wherein the storage modulus E’a is in a range of from 1*10^5 to 1*10^12 Pa and the storage modulus E’b is in a range of from 1*10^4 to 1*10^10 Pa.
Li teaches teach wherein the storage modulus E’a is in a range of from 1*10^5 to 1*10^12 Pa (1 + page 1 last paragraph + using polyethylene which is the same material the applicant uses so therefore modulus range is met) and the storage modulus E’b is in a range of from 1*10^4 to 1*10^10 Pa (2 + page 1 last paragraph + using silica gel which is the same material the applicant uses so therefore modulus range is met).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the storage modulus E’a is in a range of from 1*10^5 to 1*10^12 Pa and the storage modulus E’b is in a range of from 1*10^4 to 1*10^10 Pa into Shibuya’s device for the benefit of effectively preventing the piezoelectric film from being worn while ensuring its sensitivity.  
Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya (JP 2008183181) and in view of Kihara (PG Pub 20170176268).
Considering claim 4, Shibuya teaches the piezoelectric substrate attachment structure as described above.
However, Shibuya does not teach the piezoelectric substrate includes an elongate shaped conductor and an elongate shaped piezoelectric material helically wound around the conductor in one direction and the piezoelectric material is a body formed from an organic piezoelectric material.
Kihara (Figure 8) teaches the piezoelectric substrate includes an elongate shaped conductor and an elongate shaped piezoelectric material helically wound (20C + paragraph 0084) around the conductor in one direction and the piezoelectric material is a body formed from an organic piezoelectric material (paragraph 0058).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the piezoelectric substrate includes an elongate shaped conductor and an elongate shaped piezoelectric material helically wound around the conductor in one direction and the piezoelectric material is a body formed from an organic piezoelectric material into Shibuya’s device for the benefit of being able to detect the holding state of the housing.
Considering claim 5, Kihara (Figure 8) teaches wherein the organic piezoelectric material includes polylactic acid (paragraph 0058).
Considering claim 14, Shibuya (Figure 4) teaches a protection body comprising: the piezoelectric substrate attachment structure the piezoelectric substrate a piezoelectric substrate (8 + paragraph 0026) attachment structure, the contact member configured the base section (12 + paragraph 0026) and the press section (14 + paragraph 0026) and the piezoelectric substrate of the attachment structure being mounted to the contact member.
However, Shibuya does not teach a contact member at a contact portion where the protection body makes external contact.
Kihara (Figure 18) teaches a contact member at a contact portion (20 + paragraph 0133) where the protection body (112F + paragraph 0133) makes external contact.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include a contact member at a contact portion where the protection body makes external contact into Shibuya’s device for the benefit of being able to detect the holding state of the housing.
Considering claim 15, Kihara teaches a protection body in which the sensor module of claim is formed so as to conform to a shape of an object to be protected (10H + paragraph 0140).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837